— In a child support proceeding pursuant to Family Court Act article 4, the father appeals from (1) an order of the Family Court, Kings County (Hepner, J.), dated August 16, 2006, which confirmed the findings of fact of the same court (Shamahs, S.M.), dated June 19, 2006, made after a hearing, finding that he willfully violated an order of support dated February 16, 2005, and (2) an order of commitment of the same court (Hepner, J.), also dated August 16, 2006, which, inter alia, committed him to the weekend custody of the Commissioner of Corrections for a term of imprisonment of six months, commencing August 18, 2006.
Ordered that the appeal from the order of commitment dated August 16, 2006, which committed the father to a term of imprisonment of six months is dismissed as academic, without costs or disbursements, as the period of incarceration has expired; and it is further,
Ordered that the order dated August 16, 2006 is affirmed, without costs or disbursements.
The Family Court properly determined that the father willfully failed to make payments pursuant to a valid child support order despite his ability to pay (see Matter of Powers v Powers, 86 NY2d 63, 68 [1995]; Matter of Vasconcellos v Vasconcellos, 37 AD3d 613 [2007]). Spolzino, J.E, Fisher, Covello and McCarthy, JJ., concur.